TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00149-CV



                                  Evangelos Pagonis, Appellant

                                                 v.

         The Judicial Branch Certification Commission f/k/a The Court Reporter’s
                              Certification Board, Appellee




         APPEAL FROM THE JUDICIAL BRANCH CERTIFICATION COMMISSION



                            MEMORANDUM OPINION


               Appellant filed a notice of appeal in February 2015, referencing a complaint that he

filed against a court reporter in cause number 14-5723-31 before appellee The Judicial Branch

Certification Commission f/k/a The Court Reporter’s Certification Board. The court reporter appears

to be from the 144th District Court of Bexar County.

               On March 10, 2015, the Clerk of this Court requested a response from appellant by

March 20, 2015. The Clerk advised appellant that he must inform this Court of the basis on which

jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See Tex. R.

App. P. 42.3(a). Appellant filed a response, but he failed to show how this Court has appellate

jurisdiction over this appeal. See Tex. Gov’t Code §§ 22.220(a) (civil jurisdiction), .221 (writ

power). Thus, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: March 27, 2015




                                              2